DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 07/21/2021.
In the instant Amendment, claim 21 has been added; claim 3 has been cancelled; claims 1-2, 4-11, and 13-15 have been amended; and claims 1, 7, and 15 are independent claims.  Claims 1-2 and 4-21 have been examined and are pending.  This Action is made Final.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 07/21/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 1: “However, Oyman does not disclose or suggest “sending the plurality of segments, wherein a subset of segments, of the plurality of segments, comprise the first playlist confirmation data,” as now recited in claim 1.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Oyman does teach ‘sending the plurality of segments, wherein a subset of segments, of the plurality of segments, comprise the first playlist confirmation data.’ Paragraphs [0026]-[0029] and Fig. 2 of Oyman teaches a segment duration of 60 seconds that is further sub-segmented into at least four 15 second fragments and signatures or digests may be provided for media sub-segments from a hashing function and the URL for the media segment or subsegment.  Paragraph [0040] further describes how a client can receive a segment or sub-segment from a server wherein the segment or sub-segment includes the URL signature.  Under the broadest reasonable interpretation, a URL signature within one or more segments or one or more subsegments that are transmitted to the client meets the claim limitation of ‘sending the plurality of segments, wherein a subset of segments, of the plurality of segments, comprise the first playlist confirmation data.’
Applicant’s remaining arguments with respect to claims 7 and 15 have been considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-2, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205).
Regarding claim 1, Kamekura teaches a method comprising: 
sending, by a computing device, a playlist indicating a playback order of a plurality of segments of a content item (Kamekura: Para. [0033], The server apparatus 10, based on a reproduction history for the content by the client terminal 20, selects one of the first segment and the second segment, generates a playlist including information of the selected segment, and delivers the playlist to the client terminal. Para. [0032]); 
Kamekura does not explicitly teach generating first playlist confirmation data based on the playlist; and sending the plurality of segments, wherein a subset of segments, of the plurality of segments, comprises the first playlist confirmation data.
(Oyman: Para. [0036], For DASH playlists (where each DASH segment is assigned a URL that is contained in the MPD), each playlist-specific URL may be signed or authenticated by signatures (i.e., at the DASH period 404, adaptation set 406, or representation 408 level) for DASH segment list authentication 422.); and 
sending the plurality of segments, wherein a subset of segments, of the plurality of segments, comprises the first playlist confirmation data (Oyman: Fig. 2, Fig.3, Para. [0037], In another configuration, the information on the URL signatures may be carried or embedded within DASH segments instead of the MPD. In an example, the signatures can be carried within a file-level International Organization for Standardization-base media file format (ISO-BMFF) box (e.g., in initialization segment such as in a `moov` box 316 for ISO-BMFF or in media segments such as in a `moof` box for ISO-BMFF, as illustrated in FIG. 3). Para. [0038], The content file (e.g., mp4 file 314) can include an initialization segment, such as a "moov" box 316, and media data (mdat 318). The moov box can include initial object descriptor (IOD) 320, a Binary Format for Scene (BIFS) trak (or track) 322, an object descriptor (OD) trak, a video trak 326, and an audio trak 328. The embedded URL signatures 330 can be included in the moov box. Para. [0035], For example, a set of signatures may be included for the base URL (i.e., at the DASH MPD 402, period 404, adaptation set 406, or representation 408 level) for base URL authentication 420, and then the remaining URL components pointing to specific DASH representations and segments may be signed (or authenticated) separately, as shown in FIG. 2. In another example, a set of signatures may be included for the @sourceURL attribute in the SegmentBase element (e.g., DASH segment base) that can contain an absolute URL of a DASH segment for DASH segment base authentication 422. [URL signature included within the moov box of a segment or a URL signature of a subsegment that is communicated in the MPD meets the confirmation data limitation]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyman with the system and method of Kamekura to include generating first playlist confirmation data based on the playlist; and sending the plurality of segments, wherein a subset of segments, of the plurality of segments, comprises the first playlist confirmation data (Oyman: Para. [0030]). 
Regarding claim 2, Kamekura and Oyman teaches the method of claim 1, wherein sending the plurality of segments further comprises: embedding the first playlist confirmation data in respective data tags attached to segments of the first subset (Oyman: Fig. 2, Fig.3, Para. [0040], Para. [0037], In another configuration, the information on the URL signatures may be carried or embedded within DASH segments instead of the MPD. In an example, the signatures can be carried within a file-level International Organization for Standardization-base media file format (ISO-BMFF) box (e.g., in initialization segment such as in a `moov` box 316 for ISO-BMFF or in media segments such as in a `moof` box for ISO-BMFF, as illustrated in FIG. 3. Para. [0041] Table 1, If true, authenticity tag appears within associated segments (in case such in-band carriage is specified)).
Regarding claim 6, Kamekura and Oyman teaches the method of claim 1, further comprising: receiving a request for a segment of the plurality of segments, (Oyman: Para. [0022], A media segmenter 216 can be used to split the input media into a serial of fragments or chunks 232, which can be provided to a web server 218. The client 220 can request new data in chunks using HTTP GET messages 234 sent to the web server (e.g., HTTP server). Para. [0026], In the example of FIG. 2, the 60 second video segment of adaptation set 1 is further divided into four sub -segments 414 of 15 seconds each. These examples are not intended to be limiting. [segment may be divided into a plurality of sub segments for request and retrieval/transmission]);  
wherein the sending the plurality of segments comprises sending the segment based on receiving the request (Oyman: Para. [0027], The client can retrieve the signature, and then calculate the signature locally on an unencrypted media segment or subsegment using a validation key, and can reject the media segment or subsegment in case of a mismatch between the retrieved signature and the calculated signature. Rejected media segment or subsegment may not be viewed or played at the client device. Para. [0050], The computer circuitry can also be configured to request the DASH segment when the calculated URL signature matches the received content URL signature, thereby authenticating content URL, wherein the received content URL signature is derived at the server from the content URL contained within the DASH segment URL, as in block 530. The computer circuitry can be further configured to receive a DASH segment using the authenticated content URL, as in block 540. [segment or subsegment may be requested and retrieved]).
Regarding claim 21, Kamekura and Oyman teaches the method of claim 1, wherein a segment of the subset comprises an indication of a time of transmission of a next segment of the subset (Oyman: Fig. 2, Para. [0019], The MPD metadata file can contain information on the initialization and media segments for a media player (e.g., the media player can look at initialization segment to determine a container format and media timing information) to ensure mapping of segments into a media presentation timeline for switching and synchronous presentation with other representations. Based on this MPD metadata information that describes the relation of the segments in forming a media presentation, clients (or client devices) can request the segments using HTTP GET or partial GET methods. Para. [0021], [0024], [0026] Table 1).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) in view of Mahvash et al. (US 2020/0036766; Hereinafter “Mahvash”).
Regarding claim 4, Kamekura and Oyman teaches the method of claim 1, further comprising: 
receiving an indication of a time limit; and (Kamekura: Para. [0053], FIG. 6 is a diagram depicting a concept of segment information 113. The segment information 113 includes, as illustrated in FIG. 6, as items of data, start time (second), end time (second), and a file name for each time unit of segment. Para. [0056], Therefore, at a predetermined time, only parts of data, illustrated in FIG. 6, start times of which are close to the predetermined time are actually stored in the segment information 113. Para. [0052], [0056], [0070]).
Kamekura and Oyman does not explicitly teach selecting the subset of subsegments by selecting segments at intervals, within the content item, based on the time limit.  
In an analogous art, Mahvash teaches selecting the subset of subsegments by selecting segments at intervals, within the content item, based on the time limit (Mahvash: Para. [0063], In one example, for each time period (e.g., one segment, or a plurality of segments) for which the bandwidth remains stable (between the same variant bitrate levels), the buffer offset function may increase the switching point (e.g., per Equation 5). Thus, the switching point may be increased in increments to a maximum of the maximum buffer size. FIG. 2 illustrates additional arrows 250 which may indicate a buffer offset in another example where the network bandwidth may be stable at 1200 kbps (between variant 4 (1000 kbps) and variant 5 (1500 kbps)). For instance, SW(4) may be increased per Equation 5. It should be noted that Equation 5 is just one example of how the switching point may be increased. For instance, in another example, the switching point may be increased in accordance with a fixed offset (e.g., for each time period over which the bandwidth is considered stable, increase the switching point by 2 seconds of buffer occupancy, 3 seconds of buffer occupancy, etc.). In another example, the switching point may be increased by a value that is 0.5 seconds less than a buffer offset calculated according to Equation 5, 0.25 seconds less than such a buffer offset, and so forth. Thus, these and other modifications are all contemplated within the scope of the present disclosure.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mahvash with the system and method of Kamekura and Oyman to include selecting the subset of subsegments by selecting segments at intervals, within the content item, based on the time limit because this functionality provides for avoiding content interruption and implementing seamless adaptable bitrate playback (Mahvash: Para. [0051]). 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) in view of Cava et al. (US 2019/0313147; Hereinafter “Cava”).
Regarding claim 5, Kamekura and Oyman teaches the method of claim 1.  Kamekura and Oyman does not explicitly teach further comprising: receiving an indication of a threshold quantity of segments; and using the threshold to determine which segments, of the plurality of segments, will comprise the first playlist confirmation data. 
In an analogous art, Cava teaches further comprising: receiving an indication of a threshold quantity of segments (Cava: Para. [0086], Segment availability, as signaled by server 102 or another entity (e.g., an owner of the media presentation), may be used as a primary eviction indicator. If client 104 detects that the size of the in-memory media presentation description 208 crosses a client specified threshold, client 104 may elect to remove segments from the beginning of the in-memory media presentation description 208 regardless of their availability to ensure client stability.); 
and using the threshold to determine which segments, of the plurality of segments, will comprise the first playlist confirmation data (Cava: Para. [0086], If client 104 detects that the size of the in-memory media presentation description 208 crosses a client specified threshold, client 104 may elect to remove segments from the beginning of the in-memory media presentation description 208 regardless of their availability to ensure client stability. Para. [0087], Should any segment be removed from the in-memory media presentation description 208, client 104 may update all information within the in-memory media presentation description 208 such that the remaining elements remain valid. If a segment removal results in an empty hierarchy, such as a Period with no segments, client 104 may also remove the entire hierarchy in the interest of memory management. Para. [0083]-[0084]).
  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cava with the system and method of Kamekura and Oyman to include further comprising: receiving (Cava : Para. [0086]). 

Claim(s) 7-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) in view of Doerring et al. (US 2016/0188709; Hereinafter “Doerring”).
Regarding claim 7, Kamekura teaches a method comprising: 
generating, by a computing device, first confirmation data for a playlist indicating a playback order of segments of a content item (Kamekura: Para. [0006], When the client serially acquires the segments from the Web server, the client reproduces the segments in the order described in the playlist. Para. [0072]); 
sending, based on the playlist, requests for a plurality of the segments of the content item (Kamekura: Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request. Para. [0032], The server apparatus 10 generates a set of first segments obtained by dividing content into a plurality of segments in accordance with a first time unit, and a set of second segments obtained by dividing the content into a plurality of segments in accordance with a second time unit.); 
receiving the plurality of the segments (Kamekura: Para. [0101], The server apparatus 10 sends a file of the requested segment to the client terminal 20-1 (step S302). Para. [0105], The server apparatus 10 sends to the client terminal 20-1 a file of the segment that is required (step S305).); 
causing output, by a visual display device, of the first segment and the second segment in the playback order indicated by the playlist (Kamekura: Para. [0107], The client terminal 20-1 repeats the acquisition and storage of a file of segments, in the same way as steps S304 and S305, until a file of the final segment described in the playlist 501 is acquired (step S307, step S308, step S310, and step S311). Then, in the same way as step S306, when reproduction of a file of the previous segment ends, a file of the next segment is reproduced (step S309, step S312).)
Kamekura does not explicitly teach generating, by a computing device, first confirmation data for a playlist indicating a playback order of segments of a content item 
In an analogous art, Oyman teaches a system and method wherein generating, by a computing device, first confirmation data for a playlist indicating a playback order of segments of a content item (Oyman: Para. [0036], For DASH playlists (where each DASH segment is assigned a URL that is contained in the MPD), each playlist-specific URL may be signed or authenticated by signatures (i.e., at the DASH period 404, adaptation set 406, or representation 408 level) for DASH segment list authentication 422. [signature of DASH playlist meets first confirmation data limitation]);
causing output, by a visual display device, of the determined information (Oyman: Para. [0023], The fragments can be presented to the client via a media decoder/player 224.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyman with the system and method of Kamekura to include wherein generating, by a computing device, first confirmation data for a playlist indicating a playback order of segments of a content item because this functionality provides authentication and integrity of media segments by playlist signature based verification and prevents the user from receiving content (Oyman: Para. [0030]). 
Kamekura, in combination with Oyman, does not explicitly teach determining, that a first segment, of the plurality of the segments, comprises second confirmation data for the playlist and a second segment, of the plurality of segments, does not comprise any confirmation data. 
In an analogous art, Doerring teaches determining, that a first segment of the plurality of the segments, comprises second confirmation data for the playlist and a (Doerring: Para. [0110], When a segment matches a smaller segment of an existing segment, then the existing segment needs to be divided. As shown in FIG. 7D, the segment ID:3 of the second matched media item MM2 is divided into one or more additional new segments. In the example, the ACR comparison mapped a small segment of the new media into a larger existing segment ID:3 of the second matched media item MM2. The existing segment ID:3 is chopped so that segments are always fully used by all media in which they are present. New segments are added to the Segment DB. The system then performs another iteration of the process as another portion of the signature data for the new media item NM0 corresponding to an unidentified segment is sampled, compared to the signature database and matched with a third matched media item MM3. Para. [0111], If no more matches are found after the repeated iterations and the new media item NM still includes unidentified segments, the system determines that the new media item NM0 includes segments that are new to the Segment Database. Any segment for which no matches were found in the signature database is given a new segment ID. For example, as shown in FIG. 7F, the unidentified segment of the new media item is assigned a new segment ID:6. The new segment ID:6 is added to the Segment DB with a normalized start and end time. The final new media item NM0 can then be added to the Media Playlist Database as a new media playlist NMF. For example, the segment list for the new media playlist NMF shown in FIG. 7F can be: Para. [0112]-[0118], Para. [0036]); and 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Doerring with the system and method of Kamekura and Oyman to include wherein determining, that a first segment, of the plurality of the segments, comprises second confirmation data for the playlist and a second segment, of the plurality of segments, does not comprise any confirmation data because this functionality provides for sharing of contextual data, more efficient storing, and faster processing speeds (Doerring: Para. [0041]). 
Regarding claim 8, Kamekura, Oyman, and Doerring teaches the method of claim 7, the causing the output of the first segment and the second segment is based on (Doerring: Para. [0028], c) retrieve a media playlist associated with the one or more previously identified segments for the matching media item from the media playlist database, each media playlist associated with one or more segments and a start time, and an end time corresponding to each segment of a media item. Para. [0102], In FIG. 7A, the process starts with the common segment detector 316 sampling a signature for a new media item and then comparing the signature sample SP1 of the new media item NM0 against the signature database to identify at least one segment in common with a matching media item signature MM1. In an embodiment, the signature database is an ACR database with ACR audio fingerprints, although in another embodiment, the database could include other signature data, for example video fingerprints for both audio and video fingerprints. Para. [0105], [0120], As such, when an end user plays a piece of media on a media device, the playback time can be used to locate the segment that starts before the playback time and ends after the playback time. [0121]-[0122] )
Regarding claim 14, Kamekura and Oyman teaches the method of claim 7, further comprising: a second plurality of segments of the content item (Kamekura: Para. [0104], The client terminal 20-1, in parallel with reproducing, sends to the server apparatus 10 an acquisition request for a file of a second segment described in the playlist 501 (step S304). Para. [0105] The server apparatus 10 sends to the client terminal 20-1 a file of the segment that is required (step S305). Para. [0107], The client terminal 20-1 repeats the acquisition and storage of a file of segments, in the same way as steps S304 and S305, until a file of the final segment described in the playlist 501 is acquired (step S307, step S308, step S310, and step S311). Then, in the same way as step S306, when reproduction of a file of the previous segment ends, a file of the next segment is reproduced (step S309, step S312).)). Kamekura and Oyman does not explicitly teach further comprising: generating third confirmation data for an updated playlist for the content item; and causing, based on the third confirmation data and on fourth confirmation data associated with the received second plurality of segments, output of the received one or more second plurality of segments in an updated playback order indicated by the updated playlist.  
(Doerring: Para. [0028], c) retrieve a media playlist associated with the one or more previously identified segments for the matching media item from the media playlist database, each media playlist associated with one or more segments and a start time, and an end time corresponding to a each segment of a media item [0029] d) assign one or more segment IDs to the common segments associated with the signature in the new media item at a time location in a segment playlist for the new media item;); and 
causing, based on the third confirmation data and on fourth confirmation data associated with the received second plurality of segments, output of the received one or more second plurality of segments in an updated playback order indicated by the updated playlist (Doerring: Para. [0027], b) compare the signature sample of the new media item against the signature database to identify at least one segment associated with the signature in common with a matching media item; Para. [0033]-[0034], save the segment playlist for the new media item as a new media playlist, [0034] wherein metadata is associated with each of the one or more segments.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Doerring with the system and method of Kamekura and Oyman to include further comprising: generating third confirmation data for an updated playlist for the content item; and causing, based on the third confirmation data and on fourth confirmation data associated with the received second plurality of segments, output of the received one or more second plurality of segments in an updated playback order indicated by the updated playlist because this functionality provides for updating of content playlists and verification of the segment data to avoid incongruities (Doerring: Para. [0118]). 
Regarding claim 15, Kamekura teaches a system comprising: a server and a content player, wherein the server comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the server to: 
(Kamekura: Para. [0032], The server apparatus 10 generates a set of first segments obtained by dividing content into a plurality of segments in accordance with a first time unit, and a set of second segments obtained by dividing the content into a plurality of segments in accordance with a second time unit. Para. [0033], The server apparatus 10, based on a reproduction history for the content by the client terminal 20, selects one of the first segment and the second segment, generates a playlist including information of the selected segment, and delivers the playlist to the client terminal. Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request. Para. [0033]); and 
send, based on one or more requests for segments of the content item, the requested segments of the content item (Kamekura: Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request. Para. [0064], When receiving an acquisition request from the client terminal 20, the segment file delivery unit 16 delivers a file of the required segment.); and 
wherein the content player comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the content player (Kamekura: Para. [0067], The client terminal 20 is provided with a communication unit 21, a playlist acquisition unit 22, a segment file acquisition unit 23 and a reproduction unit 24), cause the content player to: 
send the one or more requests for segments of the content item (Kamekura: Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request.); 
receive one or more segments of the content item (Kamekura: Para. [0064], When receiving an acquisition request from the client terminal 20, the segment file delivery unit 16 delivers a file of the required segment.).
Kamekura does not explicitly teach determine, based on monitoring the one or more received segments, whether any of the one or more received segments comprise the playlist checksum corresponding to the playlist.
(Oyman: Para. [0027], The DASH standard can include a segment authentication framework allowing use of digital signatures or digests for DASH segment types in order to verify the origin and content authenticity. Signatures (or digests) may be provided for media segments or media sub -segments, as well as for initialization, index, and bitstream switching segments. The client can retrieve the signature, and then calculate the signature locally on an unencrypted media segment or subsegment using a validation key, and can reject the media segment or subsegment in case of a mismatch between the retrieved signature and the calculated signature. Rejected media segment or subsegment may not be viewed or played at the client device. Para. [0036], For DASH playlists (where each DASH segment is assigned a URL that is contained in the MPD), each playlist-specific URL may be signed or authenticated by signatures (i.e., at the DASH period 404, adaptation set 406, or representation 408 level) for DASH segment list authentication 422. Para. [0037], Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyman with the system and method of Kamekura to include determine, based on monitoring the one or more received segments, whether any of the one or more received segments comprise a playlist checksum corresponding to the playlist because this functionality provides authentication and integrity of media segments by playlist signature based verification and prevents the user from receiving content (Oyman: Para. [0030]). 
Kamekura and Oyman does not explicitly teach wherein fewer than all of the segments comprise a playlist checksum corresponding to the playlist.
(Doerring: Para. [0110], the system then performs another iteration of the process as another portion of the signature data for the new media item NM0 corresponding to an unidentified segment is sampled, compared to the signature database and matched with a third matched media item MM3. Para. [0111], If no more matches are found after the repeated iterations and the new media item NM still includes unidentified segments, the system determines that the new media item NM0 includes segments that are new to the Segment Database. Any segment for which no matches were found in the signature database is given a new segment ID. For example, as shown in FIG. 7F, the unidentified segment of the new media item is assigned a new segment ID:6. The new segment ID:6 is added to the Segment DB with a normalized start and end time. The final new media item NM0 can then be added to the Media Playlist Database as a new media playlist NMF. For example, the segment list for the new media playlist NMF shown in FIG. 7F can be: Para. [0112]-[0118], Para. [0028]-[0034], [0036]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Doerring with the system and method of Kamekura and Oyman to include wherein fewer than all of the segments comprise a playlist checksum corresponding to the playlist because this functionality provides advantages of generating sharable media playlists and creating signatures and metadata links that are identifiable by data in segments (Doerring: Para. [0155]). 
Regarding claim 16, Kamekura, Oyman, and Doerring teaches the system of claim 15, wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: after receiving the one or more segments of the content item, cause the one or more segments of the content item to be played in the playback order indicated by the playlist (Kamekura: Para. [0006], When the client serially acquires the segments from the Web server, the client reproduces the segments in the order described in the playlist.c).
Regarding claim 17, Kamekura, Oyman, and Doerring teaches the system of claim 15, wherein the instructions stored in the memory of the server, when executed by the one or more processors of the server, further cause the server to: generate the playlist checksum based on the playlist (Oyman: Para. [0036], For DASH playlists (where each DASH segment is assigned a URL that is contained in the MPD), each playlist-specific URL may be signed or authenticated by signatures (i.e., at the DASH period 404, adaptation set 406, or representation 408 level) for DASH segment list authentication 422.); 
embed the playlist checksum in a data tag attached to a first segment of the requested segments of the content item (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.  Para. [0037], In another configuration, the information on the URL signatures may be carried or embedded within DASH segments instead of the MPD. In an example, the signatures can be carried within a file-level International Organization for Standardization-base media file format (ISO-BMFF) box (e.g., in initialization segment such as in a `moov` box 316 for ISO-BMFF or in media segments such as in a `moof` box for ISO-BMFF, as illustrated in FIG. 3. Para. [0038], Para. [0027]); 
encrypt the first segment (Oyman: Para. [0029], Segment authentication can be independent of a content protection scheme, and may be used on unencrypted segment, as well as on encrypted segments encrypted using a digital rights management (DRM) system.); and 
send the requested segments of the content item by transmitting the encrypted first segment (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature.).

Claim(s) 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) in view of Doerring et al. (US 2016/0188709; Hereinafter “Doerring”) and further in view of Rutland et al. (US 2018/0278990; Hereinafter “Rutland”).
Regarding claim 9, Kamekura, Oyman, and Doerring teaches the method of claim 7, wherein the determining that the first segment comprises the second confirmation data further comprises:  
determining that the second confirmation data is embedded in a data tag attached to the first segment (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can locally calculate the URL signatures for the MPD or the DASH content 114 using the URL validation key with the content URL. The calculation the URL signatures can occur before or after obtaining the URL signature from the server. The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures match, the MPD file or DASH segment have been validated, so the DASH client can request the authenticated DASH segment from the server 120. The DASH client can receive the authenticated DASH segment from the server 122. Then, the authenticated DASH segment can be played (or presented) 124.  [dash segment including signature information meets the second confirmation data limitation].
Kamekura, Oyman, and Doerring does not explicitly teach decrypting the first segment.
In an analogous art, Rutland teaches a system and method wherein decrypting the first segment (Rutland: Para. [0029], ABR encryptor 130 inserts a key tag in an ABR media playlist which allow client device 150 to look up decryption information (e.g. decryption key and/or initialization vector "IV", etc.) for a segment. In order that ABR encryptor 130 may encrypt the segment when the segment is requested by client device 150 or CDN 140, ABR encryptor 130 also inserts in the ABR media playlist a segment URI generated based on encryption metadata. The encryption metadata is indicative of the encryption information (e.g. encryption key and/or IV, etc.) that matches the decryption information indicated by the key tag. Para. [0030], License generator 136 then provides the decryption information to client device 150 and client device 150 uses the decryption information for decrypting the segment after the segment is received, encrypted, from ABR encryptor 130.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rutland with the system and method of Kamekura, Oyman, and Doerring to include decrypting the first segment because this functionality provides for encrypting and decryption of media segments sent across a network to ensure secure data transfer with high bandwidth and low latency connections (Rutland: Para. [0019]). 
Regarding claim 18, Kamekura, Oyman, and Doerring teaches the system of claim 17, wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: 
generate a second checksum based on the playlist (Oyman: Para. [0036], [0037], Para. [0040], The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can locally calculate the URL signatures for the MPD or the DASH content 114 using the URL validation key with the content URL. The calculation the URL signatures can occur before or after obtaining the URL signature from the server.); and 
after determining that the playlist checksum matches the second checksum, cause the one or more received segments of the content item to be played in the playback order indicated by the playlist (Oyman: Para. [0040], The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures do not match, the MPD file or DASH segment can be ignored (or rejected) 118. If URL signatures match, the MPD file or DASH segment have been validated, so the DASH client can request the authenticated DASH segment from the server 120. The DASH client can receive the authenticated DASH segment from the server 122. Then, the authenticated DASH segment can be played (or presented) 124.).
Kamekura, Oyman, and Doerring does not explicitly teach decrypt the first segment.
In an analogous art, Rutland teaches a system and method wherein decrypt the first segment (Rutland: Para. [0029], ABR encryptor 130 inserts a key tag in an ABR media playlist which allow client device 150 to look up decryption information (e.g. decryption key and/or initialization vector "IV", etc.) for a segment. In order that ABR encryptor 130 may encrypt the segment when the segment is requested by client device 150 or CDN 140, ABR encryptor 130 also inserts in the ABR media playlist a segment URI generated based on encryption metadata. The encryption metadata is indicative of the encryption information (e.g. encryption key and/or IV, etc.) that matches the decryption information indicated by the key tag. Para. [0030], License generator 136 then provides the decryption information to client device 150 and client device 150 uses the decryption information for decrypting the segment after the segment is received, encrypted, from ABR encryptor 130.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rutland with the system and method of Kamekura, Oyman, and Doerring to include decrypt the first (Rutland: Para. [0019]). 
Regarding claim 19, Kamekura, Oyman, and Doerring teaches the system of claim 17, wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: 
generate a second checksum based on the playlist (Oyman: Para. [0036], [0037], Para. [0040], The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can locally calculate the URL signatures for the MPD or the DASH content 114 using the URL validation key with the content URL. The calculation the URL signatures can occur before or after obtaining the URL signature from the server.); and 
after determining that the playlist checksum does not match the second checksum, cause an error message to be displayed on a visual display device (Oyman: Para. [0040], The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures do not match, the MPD file or DASH segment can be ignored (or rejected) 118.).
Kamekura, Oyman, and Doerring does not explicitly teach decrypt the first segment.
In an analogous art, Rutland teaches a system and method wherein decrypt the first segment (Rutland: Para. [0029], ABR encryptor 130 inserts a key tag in an ABR media playlist which allow client device 150 to look up decryption information (e.g. decryption key and/or initialization vector "IV", etc.) for a segment. In order that ABR encryptor 130 may encrypt the segment when the segment is requested by client device 150 or CDN 140, ABR encryptor 130 also inserts in the ABR media playlist a segment URI generated based on encryption metadata. The encryption metadata is indicative of the encryption information (e.g. encryption key and/or IV, etc.) that matches the decryption information indicated by the key tag. Para. [0030], License generator 136 then provides the decryption information to client device 150 and client device 150 uses the decryption information for decrypting the segment after the segment is received, encrypted, from ABR encryptor 130.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rutland with the system and method of Kamekura, Oyman, and Doerring to include decrypt the first segment because this functionality provides for encrypting and decryption of media segments sent across a network to ensure secure data transfer with high bandwidth and low latency connections (Rutland: Para. [0019]). 

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) in view of Doerring et al. (US 2016/0188709; Hereinafter “Doerring”) and further in view of Cava et al. (US 2019/0313147; Hereinafter “Cava”).
Regarding claim 20, Kamekura, Oyman, and Doerring teaches the system of claim 15.  Kamekura, Oyman, and Doerring does not explicitly teach wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: cause, after determining that an amount of time elapsed without receiving a segment of the content item accompanied by the playlist checksum, an error message to be displayed on a visual display device.
In an analogous art, Cava teaches wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: cause, after determining that an amount of time elapsed without receiving a segment of the content item accompanied by the playlist checksum, an error message to be displayed on a visual display device (Cava: Para. [0093], The above examples assumed perfect client polling behavior, but in reality it is possible for client 104 to encounter errors during polling due to situations such as resource contention or network failure. Para. [0094], Once the full update period has passed, third client 104 sends the patch request that includes the time t=18. The t=18 manifest following the first failure has already expired at server 102 (or the edge cache) so server 102 generates a new patch with all the new segments that third client 104 does not have, which are segments g and h, and a next location that reflects the gained knowledge of these two segments of a time t=24. [error message, such as 204 “No content” sent after timeouts due to network failures or a result of no new information available], Para. [0119], At times t=21, t=24, t=27, and t=30, client 104 uses the status information with the time t=30 in it to request the next segment or segments manifest of the media presentation. Client 104 does not receive any segments because the actual playback of the timeline of the media presentation has not reached time t=30. In this example, client 104 may receive an error message of "204 no content", which is also cacheable.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cava with the system and method of Kamekura, Oyman, and Doerring to include wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: cause, after determining that an amount of time elapsed without receiving a segment of the content item accompanied by the playlist checksum, an error message to be displayed on a visual display device because this functionality provides for preservation of server and client computation time and bandwidth resulting in enhanced efficiency (Cava: Para. [0002]). 

Allowable Subject Matter
Regarding Claims 10 and 11, Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 12 and 13, Claims 12 and 13 are objected to as being dependent upon an objected dependent claim that depends on a rejected base claim, but 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/NELSON S. GIDDINS/             Primary Examiner, Art Unit 2437